Citation Nr: 0728751	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  04-32 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
ulcerative colitis with colectomy.  

2.  Entitlement to service connection for depression with 
anxiety, to include as secondary to ulcerative colitis with 
colectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO).

In July 2004, the veteran and his wife testified at a 
personal hearing before a Decision Review Officer at the RO.  
A transcript of that hearing has been associated with the 
claims file.  The veteran also requested a hearing before a 
Member of the Board, and a videoconference hearing was 
scheduled for August 2005.  The veteran was sent notice of 
this hearing in June 2005; however, he failed to appear at 
the hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has not been given proper notice as required by 
the Veterans Claims Assistance Act (VCAA), its implementing 
regulations, and pertinent case law.  The VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159(b) (2006) apply to all five 
elements of a service connection claim; that includes: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The legal standard of what constitutes "new and material 
evidence" was amended in August 2001 and applies 
prospectively to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified 
at 38 C.F.R. § 3.156(a) (2006)).  Here, the application to 
reopen the claim for service connection for ulcerative 
colitis with colectomy was filed after August 2001, and thus 
the amended standard applies.  The veteran has consistently 
been given the wrong legal standard of what constitutes "new 
and material evidence."  The notification letter to the 
veteran, the rating decision, and the statement of the case 
all refer to the standard that was in effect for claims filed 
prior to August 29, 2001. 

For claims filed on or after August 29, 2001, new evidence is 
defined as existing evidence not previously submitted to 
agency decision makers.  Material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).

Furthermore, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) addressed 
VCAA requirements in the context of a claim to reopen.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In Kent, the Court 
held that VA must look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element, or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id.  Therefore, the question of what constitutes new 
and material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  Failure to provide this notice is generally 
prejudicial.  Id.  See also Sanders v. Nicholson, 487 F.3d 
881 (2007) and Simons v. Nicholson, 487 F.3d 892 (2007) (to 
the effect that an error by VA in providing notice of 
information and evidence necessary to substantiate a claim 
under 38 U.S.C.A. § 5103(a) is presumptively prejudicial and 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant).

In order to ensure that VA has satisfied the notification 
requirements of the VCAA as interpreted in Dingess and Kent, 
another notification letter should be sent to the veteran.  

The Board finds that the veteran's claim for service 
connection for depression with anxiety, to include as 
secondary to ulcerative colitis with colectomy, is 
inextricably intertwined with the service connection claim, 
and therefore, adjudication of this matter must be delayed, 
pending the outcome of the matters involving service 
connection.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Proper VCAA notification as to this claim should also be 
provided in the letter to the veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure that the 
veteran is issued a VCAA letter 
appropriate for his claims, which provides 
the notices required under the relevant 
portions of the VCAA, its implementing 
regulations, and pertinent case law, to 
include Dingess, supra and Kent, supra.  
The veteran should be given sufficient 
time for response.    

2.  After completing the above and any 
additional development of the evidence 
that the AMC/RO may deem necessary, the 
AMC/RO should review the record and 
readjudicate the issues on appeal in light 
of any additional evidence added to the 
record assembled for appellate review.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



